Citation Nr: 9908213	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  93-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip and thigh 
disability, to include as secondary to service-connected 
spondylolisthesis at L4-S-1.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty for training with the Maryland 
National Guard from March 16, 1957 to September 15, 1957, and 
he had inactive duty for training from May 2-3, 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
RO, which denied the veteran's claim for service connection 
for a right hip disorder, both on a primary and a secondary 
basis.  


REMAND

In October 1995, the Board issued a Remand in the instant 
appeal, requesting, inter alia, that the veteran be afforded 
an orthopedic examination to ascertain the nature, severity 
and etiology of all disorders of the right hip and right leg.  
The examiner was requested offer an opinion addressing:  (1) 
whether any present disability of the right hip and/or right 
leg is related to the veteran's in-service injury, and (2) 
the extent of impairment of the right hip and/or right leg 
that is due to any service-connected disability, including 
service-connected spondylolisthesis at L4-S-1, currently 
evaluated as 40 percent disabling.  In asking the VA examiner 
to provide the requested medical opinion, the Board 
specifically requested that the examiner review all pertinent 
in- and post-service medical records, and pointed out that a 
June 1992 VA examination report and x-ray studies show a 
current diagnosis of mild degenerative arthritis of the right 
hip.  

In accordance with the remand, the veteran underwent VA 
examination in January 1998.  Based on the Board's review of 
the examination report and the opinion reflected therein, 
however, it does not appear that the examiner reviewed all of 
the pertinent service medical records, which are located in 
various places within the veteran's claims file.  
Specifically, the examiner referred to a May 2, 1987 report, 
which, apparently, was the report of Emergency Care, and 
Treatment located in the middle of the file.  However, the 
claims file also includes another document dated May 2, 1987, 
a report of Physical Examination, which is located towards 
the bottom (back) of the file.  On what appears to be the 
second page of that report, the examiner included notations 
in the Medical History section that, at the time of the 
injury, the veteran, "landed hard" and "felt immediate 
pain in low back...and [right] hip...[with] [p]ain in the whole 
[right] leg; no feeling."  Because the January 1998 examiner 
indicated that "the patient did not complain of hip pain at 
the time of the initial injury," it does not appear that the 
examiner reviewed this record.  

As regards the question of a current diagnosis for the 
veteran's condition, the examiner indicated that the Board's 
October 1995 Remand reference to a current diagnosis of right 
hip disability was based on a misunderstanding of the prior 
medical history and the June 1992 VA examination report.  
However, such statement raises questions as to whether the 
January 1998 examiner actually saw the June 1992 x-ray report 
revealing degenerative changes of the right hip; 
significantly, that report was not referred to by the 
examiner. 

Thus, the Board finds that the RO should return the claims 
file to the January 1998 VA examiner for a supplemental 
opinion in light of the above; if he is unavailable, the 
veteran should undergo examination by another physician, who 
should answer the questions posed in the prior remand, with 
consideration given to the points raised herein.  In any 
event, the report associated with x-ray studies that the 
January 1998 examiner indicated were negative for right hip 
pathology should be associated with the claims file.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) specifically mandated that a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. 268 
(1998).  The Court has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance. Id.  

Given those pronouncements, and the resulting need for 
additional development the Board finds that a remand for 
further development is now required, even though it will, 
regrettably, further delay a decision in this matter.  See 38 
C.F.R. §§ 3.327, 19.9 (1998).

The Board also notes that the veteran's assertions suggest 
that his claim for service connection may be based on 
aggravation of a nonservice-connected disability (his hip) by 
a service-connected disability (his back).  Accordingly, in 
adjudicating the claim, the RO should consider the Court's 
decision in Allen v. Brown, 7 Vet.App. 439, 448 (1995) 
(holding that secondary service connection may granted for the 
degree of additional disability resulting from aggravation of 
a nonservice-condition by a service-connected condition).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should request, obtain and 
associate with the record, a copy of the 
January 1998 VA x-ray studies of the 
back, hip and thigh (legs, if any), as 
well as any outstanding recent treatment 
records from the VA Martinsburg, West 
Virginia, Medical Center.  If any search 
for records is negative, that fact should 
clearly be documented in the veteran's 
claims file.  

2.  The RO should contact the examiner 
who conducted the January 1998 VA 
examination of the veteran for a 
supplemental opinion with respect to the 
nature and etiology of any current right 
hip pathology, as indicated in the 
Board's October 1995 remand.  
Specifically, the examiner must address 
the following:  (1) whether any present 
disability of the right hip and/or right 
leg is related to the veteran's in-
service injury; and (2) the extent of 
impairment of the right hip and/or right 
leg that is due to, or aggravated by, 
service connected spondylolisthesis at 
L4-S-1 disability, as distinguished from 
any other (nonservice-connected) 
pathology which might be present. 

The opinion must be based upon a review 
of the entire record, to include both the 
Physical Examination and Emergency Care 
and Treatment reports, dated May 2, 1987; 
the June 1992 and January 1998 VA report 
associated with x-ray studies then 
accomplished; and any outstanding medical 
treatment records not previously 
considered.  The complete rationale for 
all conclusions must be set forth in a 
typewritten report.

3.  If the examiner who conducted the 
January 1998 VA examination of the 
veteran is not available, then the RO 
should schedule the veteran for a VA 
orthopedic examination, by a physician, 
to determine the nature, extent, and 
etiology of any and all right hip 
disability.  The veteran's claims file, 
to include complete copies of this and 
the Board's October 1995 remand, should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, including 
x-ray studies of the right hip and thigh.  

Following a comprehensive review of the 
claims file and examination of the 
veteran, the examiner should offer an 
opinion addressing the questions and 
points raised in paragraph 2, above.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

4.  The RO should review the medical 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. 

5.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
service connection for a right hip and 
thigh disability, to include as secondary 
to service-connected spondylolisthesis at 
L4-S-1, on the basis of all pertinent 
evidence of record, to include all that 
added to the record since the last 
supplemental statement of the case, and 
all applicable laws, regulations, and 
case law, to include the Allen decision, 
cited to above. 

The RO should provide adequate reasons 
and basis for its decision, citing to all 
governing legal authority and precedent 
not previously cited, and addressing all 
issues and concerns that are noted in 
this REMAND.  

6.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


